Securities and Exchange Commission Washington, DC 20549 Rule 23c-2 Notice of Intention to Redeem Securities of Delaware Investments Colorado Municipal Income Fund, Inc. 2005 Market Street Philadelphia, PA 19103 under the Investment Company Act of 1940 Investment Company Act File No. 811-07810 The undersigned registered closed-end investment company hereby notifies the Securities and Exchange Commission that it intends to redeem securities of which it is the issuer, as set forth below in accordance with the requirements of Rule 23c-2 under the Investment Company Act of 1940 (the “Act”). Title of the class of securities of Delaware Investments Colorado Municipal Income Fund, Inc.(the “Fund”) to be redeemed: Variable Rate MuniFund Term Preferred Shares, Series 2016, Liquidation Preference $100,000 per share (CUSIP #246101 406) (the “VMTP Shares”). Date on which the securities are expected to be called or redeemed: VMTP Shares Series Date Series 2016 On or about February 5, 2016 The redemption of these securities is subject to the consummation of the sale of certain newly issued series of preferred securities of the Fund, which may not occur. This redemption may be effected on a different date, due to market conditions or otherwise as determined by the Board of Directors of the Fund. Applicable provisions of the governing instrument pursuant to which the securities are to be redeemed: The VMTP Shares are to be redeemed pursuant to Section 2.5(c)(i) of the Statement Establishing and Fixing the Rights and Preferences of Variable Rate MuniFund Term Preferred Shares. The number of shares to be redeemed and the basis upon which the shares to be redeemed are to be selected: The Fund intends to redeem all of the outstanding VMTP Shares, as set forth below: VMTP Shares Series Number of Shares Series 2016 [Remainder of Page Left Blank] - 2 - SIGNATURE Pursuant to the requirement of Rule 23c-2 under the Investment Company Act of 1940, the Fund has duly caused this Notice of Intention to Redeem Securities to be signed on its behalf by the undersigned on this 5th day of January, 2016. DELAWARE INVESTMENTS COLORADO MUNICIPAL INCOME FUND, INC. By: /s/ Kathryn R. Williams Name: Kathryn R. Williams Title: Vice President and Assistant Secretary - 3 -
